Title: To James Madison from Robert Smith, 3 August 1802 (Abstract)
From: Smith, Robert
To: Madison, James


3 August 1802, Navy Department. Acknowledges JM’s letter of 29 July and informs him that Lieutenant Chauncey will be instructed to deliver $30,000 to Algiers. “In the event of the money not being applied as intended, Commodore Morris will be instructed with respect to receiving it back.… Mr. Chauncey will also be instructed to receive and deliver the Gun carriages as you request.”
 

   
   RC (DLC); letterbook copy (DNA: RG 45, Letters to Secretary of State). RC 2 pp.; in a clerk’s hand, signed by Smith. Docketed by Brent as received 6 Aug.


